HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. I would affirm the district court. Its opinion that DOSS is obligated to refund to DHSS its share of the excessive payment only after it receives repayment from the health care provider is in accord with the opinions of Judge Over-ton of the Eastern District of Arkansas and Judge Garrity of the District of Massachusetts and is consistent with the general scheme of the Medicaid program.
The public assistance programs authorized by the social security act were intended to operate as partnerships between the states and the federal government. See Harris v. McRae, 448 U.S. 297, 308, 100 S.Ct. 2671, 2683, 65 L.Ed.2d 784 (1980). Medicaid is a cooperative endeavor designed to meet the states’ and the federal government’s common objective of meeting the basic requirements of needy people for subsistence and health care. Id. Sharing costs is fundamental to the Medicaid program:
The cornerstone of Medicaid is financial contribution by both the Federal Government and the participating State. Nothing in Title XIX as originally enacted, or in its legislative history, suggests that Congress intended to require a participating State to assume the full costs of providing any health services in its Medicaid plan. Quite the contrary, the purpose of Congress in enacting Title XIX was to provide federal financial assistance for all legitimate state expenditures under an approved Medicaid plan.
Harris v. McRae, 448 U.S. 297, 308, 100 S.Ct. 2671, 2684, 65 L.Ed.2d 784 (1980) (emphasis added).
In my view, placing the entire financial burden of these unrecoverable Medicaid payments on the State of Missouri frustrates the policies of the Medicaid program, unfairly straps Missouri’s limited resources, and is based on an inaccurate interpretation of the law. No one asserts that the state has been derelict in its duty nor could they. This is simply a case of HHS unfairly using its position as interpreter of the law in its own self-interest to shift the entire responsibility for excess payments to the State of Missouri. The district court's opinion is consistent with the statute and should be affirmed.